Exhibit CHINA HGS REAL ESTATE INC. CODE OF CONDUCT This Code of Conduct of China HGS Real Estate Inc. (“China HGS” or the “Company”) provides the standards by which the Company’s employees, officers and directors should conduct themselves. It is the Company’s goal to foster the highest possible ethical standards in its employees’, officers’ and directors’ interactions with each other, customers, suppliers, regulators and the community at large. The Company has provided this code as a guide expects that each employee, officer and director of China HGS will use its principles of ethical conduct as foundation for behavior. Company Assets Electronic Communication Resources By using any China HGS electronic equipment or systems or by accessing the Internet or any company intranet using a China HGS sign-on ID or any computer equipment or systems an employee, officer or director of China HGS acknowledges that he or she represents China HGS and agrees to comply with China HGS’ policies governing their use. China HGS provides electronic equipment and systems, including Internet and intranet services, for business-related activities. Consequently, China HGS employees, officers and directors generally should use such equipment and systems to further the business interests of China HGS and only in a manner that maintains the reputation and image of China HGS. Limited personal use of these resources is authorized so long as such use is: • Occasional; • Of reasonable duration; • Does not adversely affect performance; • Does not violate any applicable laws or compromise intellectual property rights; and • Is not otherwise prohibited by company policy. The following are examples of activities are prohibited and may result in disciplinary action, up to and including termination. They include, but are not limited to: • Breaking into or attempting to break into any computer system, inside or outside of China HGS ; • Accessing the fillies or communications of others without appropriate authorization; • Sending or posting sensitive materials without an appropriate level of encryption or other security measures; • Sending chain letters; • Sending copies of documents, software or graphics that violate copyright laws; • General advertising or listings for personal benefit; • Communications that are addressed to another user in any manner that could reasonably cause him or her distress, embarrassment, or unwarranted attention, as this may constitute harassment; • Personal attacks, including, without limitation, attacks based on race, color, religion, sex, gender, sexual orientation, national origin, ancestry, age, disability, veteran status or any other factors prohibited by law; • Placing or posting work-related information on any personal web pages or in any Internet communication; • Downloading, saving, or transmitting China HGS data to any non-company-owned device or media; • Engaging in any illegal activity; or • Sending messages that adversely affect the reputation of China HGS or its customer, vendors or competitors. 1 Protection of Company Assets China HGS assets, such as information, materials, supplies, time, intellectual property, software, hardware and facilities, among other property, are valuable resources owned, licensed, or otherwise belonging to the Company. Safeguarding company assets is the responsibility of all employees, officers and directors. All company assets should be used for legitimate business purposes only and the personal use of company assets without permission is prohibited. Employee Innovations China HGS owns any and all the intellectual property created by employees and officers of the Company during their term of employment and relating in any way to the employee’s or officer’s work or the businesses of China HGS. Employees and officers are expected to execute all documents necessary to assist China HGS in securing rights to any and all intellectual property. Embezzlement, Theft and Misapplication of Funds China HGS holds each employee, officer and director responsible for maintaining accurate records. Anyone who embezzles steals, or willfully misappropriates any funds, credits or real property of China HGS will be subject to disciplinary action by the Company and legal action. Corporate Behavior The basic principles of China HGS’ corporate conduct can be simply stated: •China HGS does not cause or tolerate any violation of law or regulation in the conduct of its business or related activities. •China HGS provides pertinent information to authorized auditors or regulatory agencies, and discloses, on a timely basis, information required for judging the soundness of its condition and its merits as an investment. •China HGS maintains and upholds standards and procedures that are designed to safeguard the legitimate confidentiality of information pertaining to employees and customers. •China HGS endeavors to deal fairly and in good faith with its customers, suppliers, competitors, employees and regulators. Employee, Officer and Director Behavior Confidential
